Exhibit 10.1
Execution Version
AMENDMENT NO. 1
TO
MANAGEMENT AGREEMENT
     This Amendment No. 1 to Management Agreement (the “Amendment”) by and
between Care Investment Trust Inc., a Maryland corporation (the “Company”), and
CIT Healthcare LLC, a Delaware limited liability company (the “Manager,” and,
together with the Company, the “Parties”) is dated as of September 30, 2008. All
capitalized terms used, but not defined, in this Amendment shall have the
meanings ascribed to such terms in the Management Agreement (defined below).
WITNESSETH:
     WHEREAS, the Parties entered into a Management Agreement dated as of
June 27, 2007 (the “Management Agreement”) wherein the Company retained the
Manager to manage the business and investment affairs of the Company and its
Subsidiaries and to perform services for the Company in the manner and on the
terms set forth in the Management Agreement; and
     WHEREAS, the Parties now desire to amend the Management Agreement to
provide for certain modifications to the payment and termination provisions
contained therein, which amendments shall be effective as of the Effective Date
(defined below); and
     WHEREAS, in connection with, and as consideration for, this Amendment, the
Parties are separately entering into a Warrant Agreement wherein the Company
shall grant to the Manager under the Company’s Manager Equity Plan warrants to
purchase from the Company up to 435,000 shares of the Company’s common stock at
an exercise price of $17.00 per share.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein made, the parties hereto hereby agree as follows:
     Section 1. Reduction of Base Management Fee. The definition of “Base
Management Fee” included in Section 1(a) of the Management Agreement is hereby
amended in its entirety to read as follows:
     “Base Management Fee” means the base management fee, calculated and payable
monthly in arrears, in an amount equal to one-twelfth of 0.875% of Equity.”

 



--------------------------------------------------------------------------------



 



     Section 2. Minimum Termination Fee. The definition of “Termination Fee”
included in Section 1(a) of the Management Agreement is hereby amended in its
entirety to read as follows:
     “Termination Fee” means a termination fee equal to the average annual Base
Management Fee as earned by the Manager during the two years immediately
preceding the most recently completed fiscal quarter prior to the date of
termination, multiplied by three (3); provided, however, that in no event shall
such termination fee be less than Fifteen Million Four Hundred Thousand Dollars
($15,400,000).
     Section 3. Other Definitions. The following definitions included in Section
1(a) of the Management Agreement shall be deleted in their entirety: “Funds From
Operations”; “Incentive Fee”; “Incentive Fee Computation Notice”; “Last
Appraiser”; “Ten-Year U.S. Treasury Rate” and “Valuation Notice”
     Section 4. Compensation.
     Section 6(a) is hereby amended in its entirety to read as follows: “(a) For
the services rendered under this Agreement, the Company shall pay to the Manager
the Base Management Fee.”
     The following sub-sections of Section 6 of the Management Agreement shall
be deleted in their entirety: Section 6(e); Section 6(f); Section 6(g); and
Section 6(h).
     Section 5. Effective Date. The effective date of this Amendment shall be
August 1, 2008 (the “Effective Date”).
     Section 6. Counterparts. This Amendment may be executed by the Parties to
this Amendment on any number of separate counterparts (including by telecopy or
portable device format or “pdf”), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
     Section 7. Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 8. No Other Changes to Management Agreement. Apart from the
amendments contained herein, all other terms and provisions of the Management
Agreement remain in full force and effect.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            CARE INVESTMENT TRUST INC.
      By:           Name:   F. Scott Kellman        Title:   Chief Executive
Officer and President        CIT HEALTHCARE LLC
      By:           Name:   Steven Warden        Title:   President     

 